Per curiam.
This disciplinary matter is before the Court on Respondent John L. Howard’s Petition for Voluntary Surrender of License filed pursuant to Bar Rule 4-227 (b). A voluntary surrender of license is tantamount to disbarment pursuant to Bar Rule 4-110 (f). In his petition, Howard admits that in October 2001, he wilfully subscribed to a false income tax return in that he knew that the adjusted gross income to which he swore was substantially understated; that he subsequently pled guilty to the felony offense of false tax declaration in violation of 26 USC § 7206 (1) in the U. S. District Court for the Southern District of Georgia, Waycross Division; and that by virtue of his felony conviction, he violated Rule 8.4 (a) (2) (it shall be a violation of the Georgia Rules of Professional Conduct for a lawyer to be convicted of a felony) of Rule 4-102 (d) of the Georgia Rules of Professional Conduct. The maximum penalty for a violation of Rule 8.4 (a) (2) is disbarment.
The State Bar has filed a response recommending that this Court accept Howard’s Petition for Voluntary Surrender of License and, after reviewing the record, we agree with that recommendation. Accordingly, for his violation of Rule 8.4 (a) (2), Howard’s Petition for Voluntary Surrender of License hereby is accepted. He is reminded of his duties under Bar Rule 4-219 (c).

Petition for voluntary surrender of license accepted.


All the Justices concur.